LLOYD, J.
We are of the opinion that the testimony as to the identification of this card, to say the least, is very meager.
In his general charge the court said:
“If she (referring to Mrs. Pizza) was not in good standing by reason of her failure to pay dues and such failure was not waived by the defendant, then the policy and the contract would be lapsed and void.”
And later, in his charge, referring to what had thus been said by him, further stated:
“I said something about waiver and I think it is proper to briefly say to you that the provision of the constitution and bylaws of the defendant company providing the failure to pay dues and assessments within the months for which they were due would ipso facto or automatically work a suspension or forfeiture of the rights under the certificate is. for the benefit of the association, and may be waived by a stipulation on the part of the defendant not to insist upon the performance of that provision of the contract, and a waiver of the rights to insist upon payments within that stipulated time, that is, the original contract in force, if the defendant association waived the payment within that month for the month of December, 1926, it cannot afterwards recall or reclaim such waiver of forfeit of such certificate.”
. There was no issue made by the pleadings as to any waiver by the defendant of its right to insist upon compliance with all of the terms and conditions of the benefit certificate issued to Mrs. Pizza. There was evidence as to plaintiff, at 11:30 A. M. of the morning when Mrs. Pizza died, making certain payments to the local accountant of defendant, which were received by her, as she claims, without knowledge of the sickness or death of Mrs. Pizza and on the basis of an application by the latter for reinstatement in the society. The jury may have thought that this portion of the charge related to this phase of the testimony, and that the receipt of the money paid by Mr. Pizza at this time and received by the local accountant constituted a waiver by defendant of the suspension resulting from the non-payment of the sums payable in December, if they found same had not been paid. In any event, neither the pleadings nor the evidence created such an issue and to so charge the jury was prejudicial error.
We have carefully read the evidence contained in the record and are of the opinion that there was some evidence tending to prove the alleged claim of plaintiff and that the court did not err in refusing to direct a verdict in favor of the defendant. We, however, are convinced that the verdict and judgment are manifestly against the weight of the evidence.
We find no error in the record prejudicial to the plaintiff in error other than above mentioned, but because of those to which attention has been directed, the judgment is reversed and the action remanded to the Court of Common Pleas for further proceedings according to law.
(Richards and Williams, JJ., concur.)